DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 8, 9, 12, 15, 17-21, 24, 25 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Golden et al US 2014/0080634 (“Golden”).
As per claim 1, Golden discloses a golf club head (club head 951)(Figs. 69-71; paragraphs [0221]-[0226], and [0241]+, in conjunction to paragraphs [0013]-[0182]) comprising:
	a club head body member made of a first material comprising a heel, a toe, a portion of a crown, and a first portion of a sole, wherein the first portion of the sole comprises a majority of the sole (midsection 954, made from a first material)(see paragraph [0221] in conjunction to Figs. 69-71 regarding the construction of the midsection to include these elements; see paragraph [0226], regarding the material forming the midsection 954;  see also the examiner’s markings below regarding the first portion of the sole);
	a face member (hitting cup 953) made of a second material hitting cup  comprising a portion of a striking face and a portion of the crown adjacent to the ball striking face (see paragraph [0221] in conjunction to Figs. 69-71, regarding the construction of the hitting cup 953 to include these elements; see paragraph [0226], regarding the material forming the face member 953); 
	wherein the golf club head defines a coordinate system wherein an origin located at a ground plane origin point has an x-axis parallel to the ground plane and generally parallel to the ball striking face, a y-axis is perpendicular to the x-axis and parallel to the ground plane extending towards the rear of the golf club head, and a z-axis is perpendicular to the ground plane extending vertically (note the examiner’s additional markings regarding the coordinate system in conjunction to Fig. 71)
	a second portion of a sole comprising a second sole member (see the examiner's markings below) 
	an elongated channel (flexure 960) extending across a portion of the sole in a heel-to-toe direction wherein the elongated channel is recessed from adjacent surfaces of the sole and has a depth of recession from the adjacent surfaces of the sole (Figs. 69-71 in conjunction to paragraphs [0106], [0122], [0164], and [0182], regarding the flexure/channel extending in the heel-to-toe direction), wherein the elongated channel (960) includes a front side wall (962), a rear side wall (964) and a connecting wall (apex 966) extending between the front side wall and the rear side wall (Fig. 71; paragraph [0222]); with respect to (note Figs. 69-71 regarding the location of the flexure 960 at the sole thereof with regard to the toe-center-heel direction/position).  
	wherein the connecting wall (966) forms a deepest portion of the elongated channel (960)(Fig. 71);
	with respect to the second portion of a sole comprises a third material, the second sole portion, includes the flexure 960 which is formed by walls 962 and 964  (the front wall 962 is integrated with front hitting cup 953, which is made by titanium, stainless steel, aluminum or combination thereof; the back wall 964 is integrated with midsection 954, which is made magnesium, aluminum or any material having lower specific gravity than hitting cup 953; thus the combination of these materials are forming a third material; also, with respect to the different materials of the channel see also paragraphs [0241]+, regarding the material forming the flexure channel ; see also a general discussion in paragraphs [0258]+ regrading multi-material club head).
	With respect to and wherein the first material is different than the second material (see paragraph [0226], regarding the first material of midsection 954 being a lightweight carbon fiber and the like, while the second material of the hitting cup 953 is made of casting or forging with titanium, stainless steel, aluminum, and when the midsection (i.e. a first material) is generally constructed from a material that has a lower specific gravity than the material forming the hitting cup (i.e. second section)).
	With respect to the first material is different than the third material, and the second material is different than the third material (see paragraph [0226], regarding the use of different materials for forming the head body (954) (i.e. first material) and face member (953) (i.e. second material) in conjunction to at least paragraphs [0241], [0242] and [0247], [0248], [0251] and [0252] regarding the different materials forming the flexure (i.e. third material) which are different from the first and second materials);
	wherein the third material (of the flexure) has a modulus of elasticity that is lower than a modulus of elasticity of the first material (of the midsection)(paragraph [0226], the selection of material for the midsection, i.e. first material and paragraphs [0241]+, regarding the material of the flexure, i.e. third material; in addition, see paragraphs [0241]+ wherein Golden discloses the selection of the materials to form the different sections of the club head, in terms of Young’s module (which is a scale of elasticity));
	wherein the second material is a beta-titanium alloy (paragraph [0226] in conjunction to paragraphs [0245]-[0253]);
	with respect to wherein the third materials have a modulus of elasticity that is lower than a modulus of elasticity of the first material, Golden discussed the selection of the materials for the second and first material in paragraph [0226], and the third material, in paragraphs [0241]+.  Golden, in paragraphs [0241]+, discussed the benefits of the material for the flexure (to provide lower stiffness locally in portion of the golf head), the hitting cup to match the frequency of vibration, and having a multi-material head, by selecting the desire Young’s module; see in addition paragraphs [0261]+ for some examples); wherein the third material is gum metal (the section of gum metal family alloys materials)(paragraphs [0248] and [0252]).  
	With respect to wherein the front side wall, the rear side wall, and the connecting wall consist of the third material, the flexure 960 which is formed by walls 962 and 964  (the front wall 962 is integrated with front hitting cup 953, which is made by titanium, stainless steel, aluminum or combination thereof; the back wall 964 is integrated with midsection 954, which is made magnesium, aluminum or any material having lower specific gravity than hitting cup 953; thus the combination of these materials are forming a third material.  Thus, the walls forming the flexure are constructed as a composition of materials that consist of a third material.   












Golden’s first and second portions/members of the sole 957


    PNG
    media_image1.png
    644
    723
    media_image1.png
    Greyscale

	

Golden’s coordinate system

    PNG
    media_image2.png
    541
    630
    media_image2.png
    Greyscale

	In this embodiment (i.e. of Figs. 69-71) Golden is not specific regarding wherein the second sole member has a generally rectangular shape centered in a heel-to-toe direction on the sole surface; wherein the second sole member comprises a first width; wherein the second sole member is attached to the first sole portion at a first forward edge that is approximately parallel to the ball striking face; wherein the first forward edge location is defined in the y-axis direction from a sole-ball striking face intersection to the forward most point of the first forward edge in a range of 3mm to 25mm; wherein the second sole member is attached to the first sole portion at a first rearward edge; and wherein the first rearward edge is generally parallel to the first forward edge; wherein the first width of the second sole member is measured between the first forward edge and the first rearward edge; wherein a maximum first width of the second sole member is in a range between 8mm and 35mm; wherein the second sole member comprises the elongated channel; and wherein the elongated channel is comprised entirely of the second sole member; wherein the elongated channel is recessed from both a first second sole member adjacent surface and a second second sole member adjacent surface and has a depth of recession from both of the first second sole member and second second sole member adjacent surfaces; wherein the elongated channel comprises a second width; wherein the second width of the elongated channel is measured between a second forward edge and a second rearward edge; wherein the second forward edge and the second rearward edge of the elongated channel are defined by endpoints of radii or fillets as the elongated channel begins to be recessed from second sole member adjacent surfaces; wherein the second width of elongated channel is less than the first width of the second sole member; wherein the second forward edge is rearward of the first forward edge; wherein the second rearward edge is forward of the first rearward edge; wherein -a the first second sole member adjacent surface is located between the first forward edge and the second forward edge; wherein a the second second sole member adjacent surface is located between the first rearward edge and the second rearward edge.
	Golden also is not specific regarding wherein the elongated channel comprises a toe portion, a center portion, and a heel portion wherein a wall thickness of the channel may be in a range from 0.3mm to 2.0mm; wherein the wall thickness of the center portion is smaller than the wall thickness of the toe portion and the heel portion.
	However, Golden in the embodiment shown in Figs. 52-54 and discussed in pars. [0181]-[0189] a structure of a sole member including a flexure 812, wherein such embodiment discloses the above features as claimed.  
	Note: for purposes of simplicity only, Golden’s second embodiment (i.e. Figs. 52-54) will be refer as flexure 812; and the first embodiment (i.e. Figs 69-71) as flexure 960.  
Flexure 812’ first and second sole member, wherein the channel is within the second sole member

    PNG
    media_image3.png
    615
    692
    media_image3.png
    Greyscale

Flexure 812’s first width (of the second sole member) between the firs edges, is wider than the channels’ width (between the second edges)

    PNG
    media_image4.png
    701
    645
    media_image4.png
    Greyscale

Flexure 812’ first second sole member and second second sole member

    PNG
    media_image5.png
    494
    383
    media_image5.png
    Greyscale

	
Flexure 812’ endpoints of radii or fillets

    PNG
    media_image6.png
    852
    926
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s flexure 960 wherein the second sole member comprises a first width; wherein the second sole member is attached to the first sole portion at a first forward edge that is approximately parallel to the ball striking face; wherein the first forward edge location is defined in the y-axis direction from a sole-ball striking face intersection to the forward most point of the first forward edge in a range of 3mm to 25mm; wherein the second sole member is attached to the first sole portion at a first rearward edge; wherein the first width of the second sole member is measured between the first forward edge and the first rearward edge; wherein a maximum first width of the second sole member is in a range between 8mm and 35mm; wherein the second sole member comprises the elongated channel; and wherein the elongated channel is comprised entirely of the second sole member; wherein the elongated channel is recessed from both a first second sole member adjacent surface and a second second sole member adjacent surface and has a depth of recession from both of the first second sole member and second second sole member adjacent surfaces; wherein the elongated channel comprises a second width; wherein the second width of the elongated channel is measured between a second forward edge and a second rearward edge; wherein the second forward edge and the second rearward edge of the elongated channel are defined by endpoints of radii or fillets as the elongated channel begins to be recessed from second sole member adjacent surfaces; wherein the second width of elongated channel is less than the first width of the second sole member; wherein the second forward edge is rearward of the first forward edge; wherein the second rearward edge is forward of the first rearward edge; wherein -a the first second sole member adjacent surface is located between the first forward edge and the second forward edge; wherein a the second second sole member adjacent surface is located between the first rearward edge and the second rearward edge as taught by Golden’s flexure 812 for the reason that a skilled artisan would have been motivated by Golden’s suggestion to form a flexure that its shape regulates the performance of the golf club head.
	As stated in paragraph [0241]:
	“As described above, the flexure of the present invention provides lower stiffness locally in a portion of the golf club head. Generally the lower stiffness may be achieved by selecting the geometry of the flexure, such as by altering the shape and/or cross-sectional thickness, and/or by selecting the material of portions of the flexure. Materials that may be selected to provide the lower stiffness flexure include low Young's modulus beta (.beta.), or near beta (near-.beta.), titanium alloys.”  
	Accordingly, one of ordinary skill in the art would have appreciated that having a “smooth” flexure (i.e. elongated channel) will enhance the performance of the golf club head, and therefore obvious according to the specific teachings of Golden.
	With regarding wherein toe portion, a center portion, and a heel portion wherein a wall thickness of the channel may be in a range from 0.3mm to 2.0mm; wherein the wall thickness of the center portion is smaller than the wall thickness of the toe portion and the heel portion note Golden’s flexure 812 regarding thickness t1-t7 in pars. [0181] and [0189] in conjunction to Figs. 52-54 (see par. [0189] regarding suggestions thickness t3 and t5 (i.e. front rear walls) and t4 (i.e. connecting wall).  In particular note par. [0189] regarding the ranges of t4-i.e. wall thickness of center portion (1.2-2.0mm); t3 (1.2-1.6mm) and t5 (1.2-1.7mm)-thickness of toe and heel portions, which are in such range (as the center portion is smaller than the thickness of the toe and heel portions).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s flexure wherein toe portion, a center portion, and a heel portion wherein a wall thickness of the channel may be in a range from 0.3mm to 2.0mm; wherein the wall thickness of the center portion is smaller than the wall thickness of the toe portion and the heel portion as taught by Golden’s flexure 812 for similar reasons discussed above, that is to improve the properties of flexure (by structure, stiffness, and etc.) to enhance the performances of golf club head.
	In addition, with respect to wherein the second sole member has a generally rectangular shape centered in a heel-to-toe direction on the sole surface, and wherein the first rearward edge is generally parallel to the first forward edge, although Golden (or the modified Golden for that matter) is not specific regarding such shape as been generally rectangular shape, and wherein the first rearward edge is generally parallel to the first forward edge (as the channel is rectangular in shape) it is noted that is has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	A skilled artisan would have determined that such modification would have been nothing more of a user’s preference without altering the function of the channel or the golf club head as a whole.  
	Furthermore, attention to applicant’s par. [0063] “The second sole member 138 of sole 118 may have a generally rectangular shape or may have any number of edges even possibly an edge or edges with curvature”.  It seems is even applicant is aware to the fact that such shape (e.g. be it rectangular or any other shape) has no significant, and it is not critical in forming applicant’s claimed invention.
	Lastly, with respect to wherein the first forward edge location is defined in the y-axis direction from a sole-ball striking face intersection to the forward most point of the first forward edge in a range of 3mm to 25mm and wherein a maximum first width of the second sole member is in a range between 8mm and 35mm, although Golden is not specific regarding such dimensions, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material (i.e. flexure) in such ratios as claimed for the reason that a skilled artisan would have been motivated in providing the optimum flexure’s size, thus providing the optimum golf club that inhibits the upmost performance (i.e. swinging, reducing back spin, flexibility, sustain impacts, and etc.) while hitting a golf.
	Golden explicitly discussed that the construction of the flexure (i.e. the flexure’s shape and geometry; see also par. [0241]) influence the performance of the club head in.  In paragraphs [0109] and [0243], Golden stated "Flexure 36 allows the front portion of the club, including face 18, to flex differently than would otherwise be possible without altering the size and/or shape of face 18. In particular, a portion of the golf club head body adjacent the face is designed to elastically flex during impact. That flexibility reduces the reduction in ball speed, and reduces the backspin, that would otherwise be experienced for ball impacts located below the ideal impact location. The ideal impact location is a location on the ball-striking surface that intersects an axis that is normal to the ball-striking surface and that extends through the center of gravity of the golf club head. The construction of the flexure generally results in material extending into the cavity of the golf club, and it generally raises the CG when the flexure is located in the sole or the crown of the golf club head. The increase in CG height is more substantial when a flexure is included in the crown. Preferably, in embodiments utilizing a crown flexure, the portion of the crown rearward of the flexure is lowered relative to the portion of the crown forward of the flexure to lower the overall CG of the golf club head. In particular, the height of the forward edge of the crown flexure is greater than the height of the rearward edge of the crown flexure. Preferably, the difference in height is greater than 1.0 mm, and more preferably greater than 2.0 mm, and the location of the crown having a maximum height from the ground surface is between the face of the golf club head and the flexure”.
	Thus, one skill in the art, by such teaching of Golden, would have concluded that any ratio of the flexure would have been adequate to insure the performance of the golf club head. 
	As per claim 3, Golden discloses wherein the second width of the elongated channel is substantially constant (flexure’s 812)(Figs. 52-54; see marking above).
	As per claim 8, Golden discloses wherein the first material is a titanium alloy (paragraphs [0221]+ regarding the first material, forming the body/midsection in conjunction to paragraphs [010, [0104], 0148], [0151], [0202] and [0248]+, regarding the use of titanium alloy to form the body).
	As per claim 9, although Golden is not specific regrading wherein the third material has a forward edge located a distance measured from a sole-intersection point between 5 mm and 20 mm in a front to rear direction (claim 9), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material (i.e. flexure) in such ratios as claimed for the reason that a skilled artisan would have been motivated in providing the optimum flexure’s size, thus providing the optimum golf club that inhibits the upmost performance (i.e. swinging, reducing back spin, flexibility, sustain impacts, and etc.) while hitting a golf.
	Golden explicitly discussed that the construction of the flexure (i.e. the flexure’s shape and geometry; see also par. [0241]) influence the performance of the club head in.  In paragraphs [0109] and [0243], Golden stated "Flexure 36 allows the front portion of the club, including face 18, to flex differently than would otherwise be possible without altering the size and/or shape of face 18. In particular, a portion of the golf club head body adjacent the face is designed to elastically flex during impact. That flexibility reduces the reduction in ball speed, and reduces the backspin, that would otherwise be experienced for ball impacts located below the ideal impact location. The ideal impact location is a location on the ball-striking surface that intersects an axis that is normal to the ball-striking surface and that extends through the center of gravity of the golf club head. The construction of the flexure generally results in material extending into the cavity of the golf club, and it generally raises the CG when the flexure is located in the sole or the crown of the golf club head. The increase in CG height is more substantial when a flexure is included in the crown. Preferably, in embodiments utilizing a crown flexure, the portion of the crown rearward of the flexure is lowered relative to the portion of the crown forward of the flexure to lower the overall CG of the golf club head. In particular, the height of the forward edge of the crown flexure is greater than the height of the rearward edge of the crown flexure. Preferably, the difference in height is greater than 1.0 mm, and more preferably greater than 2.0 mm, and the location of the crown having a maximum height from the ground surface is between the face of the golf club head and the flexure”.
	Thus, one skill in the art, by such teaching of Golden, would have concluded that any ratio of the flexure would have been adequate to insure the performance of the golf club head. 
	As per claim 12, since the claim’s limitations are very similar to claim 1, the examiner states that claim 12 is rejected over Golden for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   	
	As per claim 15, Golden discloses wherein the front side wall (962) is longer in length than the rear side wall (964)(Fig. 71; the examiner construed the front wall 962 to include the curve section, under apex 966 as a portion of the front wall, while the rear wall 964 ends right before apex 966).  	For that matter also note the structure of club head 810 (Figs. 52-54) and head 1020 (Fig. 74).
	As per claim 17, since the claim’s limitations are very similar to claim 1, the examiner states that claim 17 is rejected over Golden for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   	
	With respect to the channel has a semi-circular shaped cross sectional profile, see Fig. 71.  See also Figs. 52-54 and Fig. 74, which are “part of the modified Golden”, regarding such semi-circular shaped cross sectional profile.   
	Golden in the embodiment shown in Figs. 69-71 and discussed in paragraphs [0221]-[0226], is not specific to the dimension of the channel's depth to be approximately 4 mm.
	Golden discloses the depth of the golf club head's channel to be between 8mm-10mm (i.e. height H).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s channel depth to be at least 4 mm as taught by Golden for the reason that a skilled artisan would have been motivated by Golden’s suggestion to form such depth for purposes of flexibility during a ball impact (paragraph [0112]). 
	As per claim 18, Golden discloses wherein the third material (of the flexure) has a modulus of elasticity that is lower than a modulus of elasticity of the first material (of the midsection)(paragraph [0226], the selection of material for the midsection, i.e. first material and paragraphs [0241]+, regarding the material of the flexure, i.e. third material; in addition, see paragraphs [0241]+ wherein Golden discloses the selection of the materials to form the different sections of the club head, in terms of Young’s module (which is a scale of elasticity)).
	As per claim 19, Golden discloses wherein the elongated channel (flexure 960) has a front edge, a rear edge (Fig.71), and a width defined between the front edge and the rear edge, wherein the width of the elongated channel is substantially constant (paragraphs [0222]+ in conjunction to Figs. 69-71).
	As per claim 20, Golden discloses wherein the second/third material/s is/are a beta-titanium alloy (paragraph [0226] in conjunction to paragraphs [0245]-[0253]).
	As per claim 21, with respect to wherein the second and third materials have a modulus of elasticity that is lower than a modulus of elasticity of the first material (claim 21), Golden discussed the selection of the materials for the second and first material in paragraph [0226], and the third material, in paragraphs [0241]+.  Golden, in paragraphs [0241]+, discussed the benefits of the material for the flexure (to provide lower stiffness locally in portion of the golf head), the hitting cup to match the frequency of vibration, and having a multi-material head, by selecting the desire Young’s module; see in addition paragraphs [0261]+ for some examples).	
	As per claim 24, Golden discloses wherein the first material and the second material are the same material (see paragraph [0226] in conjunction to paragraphs [0241]-[0271], see an example for the same alloys α and β being use with the face member and rear body).
	As per claim 25, although Golden is not specific regrading wherein the third material has a forward edge located a distance measured from a sole-intersection point between 5 mm and 20 mm in a front to rear direction (claim 25), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material (i.e. flexure) in such ratios as claimed for the reason that a skilled artisan would have been motivated in providing the optimum flexure’s size, thus providing the optimum golf club that inhibits the upmost performance (i.e. swinging, reducing back spin, flexibility, sustain impacts, and etc.) while hitting a golf.
	Golden explicitly discussed that the construction of the flexure (i.e. the flexure’s shape and geometry; see also par. [0241]) influence the performance of the club head in.  In paragraphs [0109] and [0243], Golden stated "Flexure 36 allows the front portion of the club, including face 18, to flex differently than would otherwise be possible without altering the size and/or shape of face 18. In particular, a portion of the golf club head body adjacent the face is designed to elastically flex during impact. That flexibility reduces the reduction in ball speed, and reduces the backspin, that would otherwise be experienced for ball impacts located below the ideal impact location. The ideal impact location is a location on the ball-striking surface that intersects an axis that is normal to the ball-striking surface and that extends through the center of gravity of the golf club head. The construction of the flexure generally results in material extending into the cavity of the golf club, and it generally raises the CG when the flexure is located in the sole or the crown of the golf club head. The increase in CG height is more substantial when a flexure is included in the crown. Preferably, in embodiments utilizing a crown flexure, the portion of the crown rearward of the flexure is lowered relative to the portion of the crown forward of the flexure to lower the overall CG of the golf club head. In particular, the height of the forward edge of the crown flexure is greater than the height of the rearward edge of the crown flexure. Preferably, the difference in height is greater than 1.0 mm, and more preferably greater than 2.0 mm, and the location of the crown having a maximum height from the ground surface is between the face of the golf club head and the flexure”.
	Thus, one skill in the art, by such teaching of Golden, would have concluded that any ratio of the flexure would have been adequate to insure the performance of the golf club head. 
	As per claim 36, since the claim’s limitations are very similar to claim 1, the examiner states that claim 12 is rejected over Golden for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   
	With regard to the specific ratio, as discussed above with respect to claims 9 and 25, the court in In re Aller had held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material in such ratio for the reason discussed above with respect to claims 9 and 25.
	As per claims 37, 38, 39, although Golden is not specific regarding wherein the third material has a center width of the first width of the second sole portion measured in a front to rear direction between 12 mm and 30 mm (claim 37), wherein the third material has a ratio of center width of the first width of the second sole portion compared to club head breadth when measured in a front to rear direction of a ratio of between 1:3.5 to 1:13 (claim 38), wherein the third material has a center width of the first width of the second sole portion measured in a front to rear direction between 12 mm and 30 mm (claim 39), it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Golden’s third material (i.e. flexure) in such ratios as claimed for the reason that a skilled artisan would have been motivated in providing the optimum flexure’s size, thus providing the optimum golf club that inhibits the upmost performance (i.e. swinging, reducing back spin, flexibility, sustain impacts, and etc.) while hitting a golf.
	Golden explicitly discussed that the construction of the flexure (i.e. the flexure’s shape and geometry; see also par. [0241]) influence the performance of the club head in.  In paragraphs [0109] and [0243], Golden stated "Flexure 36 allows the front portion of the club, including face 18, to flex differently than would otherwise be possible without altering the size and/or shape of face 18. In particular, a portion of the golf club head body adjacent the face is designed to elastically flex during impact. That flexibility reduces the reduction in ball speed, and reduces the backspin, that would otherwise be experienced for ball impacts located below the ideal impact location. The ideal impact location is a location on the ball-striking surface that intersects an axis that is normal to the ball-striking surface and that extends through the center of gravity of the golf club head. The construction of the flexure generally results in material extending into the cavity of the golf club, and it generally raises the CG when the flexure is located in the sole or the crown of the golf club head. The increase in CG height is more substantial when a flexure is included in the crown. Preferably, in embodiments utilizing a crown flexure, the portion of the crown rearward of the flexure is lowered relative to the portion of the crown forward of the flexure to lower the overall CG of the golf club head. In particular, the height of the forward edge of the crown flexure is greater than the height of the rearward edge of the crown flexure. Preferably, the difference in height is greater than 1.0 mm, and more preferably greater than 2.0 mm, and the location of the crown having a maximum height from the ground surface is between the face of the golf club head and the flexure”.
	Thus, one skill in the art, by such teaching of Golden, would have concluded that any ratio of the flexure would have been adequate to insure the performance of the golf club head. 
Response to Arguments
Applicant’s arguments partially moot and partially not persuasive.
	With regard to the previous 112 rejection, applicant’s arguments as well as the current rejection remedy the previous 112 rejection and thus in that regard applicant’s arguments are moot.  
	With respect to the prior art rejection, similar to applicant’s previous arguments as Golden’s modification are somewhat “teaches away”, applicant now seems to argue that such modification to Golden would have changed its principle operation. 
	The examiner respectfully disagrees.
	First, the examiner is much puzzled by applicant’s assertions that the modify Golden’s changed its principal operation, while the prior art shows, teaches and discloses each and every claimed structure.  How a golf club head, including all the structure as claimed, changed its principal operation? How modifying the flexure, channel, which is exist with Golden’s embodiment of Figs. 69-71, that is design for the same purpose (for achieving superior performances), changed its principal operation? It does not.   
	The examiner acknowledged that in the embodiment of Figs. 69-71, not all of the claimed features are discussed or shown.  But, it is clear that such missing features are envisioned and intended by Golden to be very useful to enhance the performances of the golf club head.
	Furthermore, attention to Golden’s par. [0272] “While various descriptions of the present invention are described above, it should be understood that the various features of each embodiment could be used alone or in any combination thereof. Therefore, this invention is not to be limited to only the specifically preferred embodiments depicted herein.”
	Thus, it is very clear that one of ordinary skill in the art would have determined that modifying Golden’s flexure 960 according to at least flexure 812, to arrive at the claimed invention would have been obvious, as suggested by Golden. 
	Second, once again attention to Golden’s par. [0183] “As described above, the flexibility added to golf club heads of the present invention having flexures located in the sole reduces the backspin for ball impacts located below the ideal impact location . Because of that reduction in backspin, the curvature of the ball-striking surface of the golf club head is different above and below the ideal impact location so that the launch of the golf ball may be tuned to the amount of backspin reduction. The curvature of the ball-striking surface of a golf club between the top edge of the face and the leading edge of the golf club is defined as the "roll" of the face. The golf club heads of the present invention preferably have a roll radius above the ideal impact location that is different than the roll radius below the ideal impact location.”
	Accordingly it is clear that the shape and geometry of the flexure is design to enhance the performance of the club head, and one of ordinary skill in the art would have been very much motivated to modify Golden’s flexure 960 to resemble flexure 812  to arrive at the claimed invention for at least these reasons.
	Applicant provided his own conclusion, certainly not based upon the prior art nor what such teachings (i.e. modifying the flexure of Golden) would have suggested to those skill in the golf art, to somewhat argue that the modification of Golden would have change the principle operation of Golden’s device.
	Not only that such modification would have changed Golden’s principal operation or teaches away (as previously argued), such modification would have further enhanced the performance of the club head, as specifically suggested by Golden.

Conclusion 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      2/23/2021 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711